Citation Nr: 0918890	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  08-00 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether the rating reduction from 30 to 10 percent for pitted 
keratolysis of the bilateral feet was proper.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1965 to November 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  The Veteran had a hearing before the 
RO in April 2008 and the transcript is of record.

The April 2007 rating decision reduced the Veteran's rating 
for his skin condition from 30 percent to 0 percent 
disabling, effective August 1, 2007.  Thereafter, during the 
pendency of this appeal, the RO altered the reduction to 10 
percent rather than 0 percent, effective August 1, 2007, 
based on new medical evidence.  Regardless of the RO's 
actions, after the Veteran has perfected his appeal, a 
subsequent rating decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993). 
Accordingly, the issue is still properly before the Board 
here.


FINDINGS OF FACT

1.  In a January 2007 rating decision, the RO proposed to 
reduce the Veteran's 30 percent disability rating for pitted 
keratolysis of the bilateral feet to non-compensable.

2.  In a January 2007 letter, the Veteran was notified of the 
proposed reduction.

3.  In an April 2007 rating decision, the RO reduced the 
disability rating from 30 percent to non-compensable 
effective August 1, 2007; at the time of the reduction, a 30 
percent rating for the Veteran's service-connected pitted 
keratolysis of the bilateral feet had been in effect less 
than five years.

4.  In a November 2007 Statement of the Case (SOC), the RO 
amended the reduction to 10 percent, effective August 1, 
2007.

5. The RO followed the appropriate procedural requirements 
and the reduction was based upon multiple VA dermatological 
examinations which were certainly as adequate and thorough as 
examinations used to establish the previous 30 percent 
evaluation, and these multiple examinations and other 
evidence considered from the time of the initial proposed 
reduction in January 2007 until the actual reduction in April 
2007 clearly and unmistakably reflected symptomatology more 
nearly approximating the criteria for a 10 percent 
evaluation, than of a 30 percent evaluation.


CONCLUSION OF LAW

The rating reduction from 30 to 10 percent, effective August 
1, 2007, for pitted keratolysis of the bilateral feet was 
warranted in accordance with the governing VA laws and 
regulations.  38 U.S.C.A. §§ 1155, 5112 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.105(e), 3.344 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in January 2007 and May 2008.  Those letters 
advised the Veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).  The May 2008 letter advised 
the Veteran of how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Veteran has not alleged that VA failed to 
comply with the notice requirements of the VCAA, and he was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim(s), and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

Additionally, for increased rating claims, duty-to-notify 
compliance requires the VA to satisfy the following four-part 
test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The 
elements of the Vazquez-Flores test have been met by a letter 
sent to the Veteran in May 2008.

As indicated above, certain VCAA notice was provided after 
the initial unfavorable AOJ decision.  However, the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, 
after the May 2008 notice was provided to the Veteran, the 
claim was readjudicated in a June 2008 SSOC.

It therefore follows that a prejudicial error analysis is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
Veteran was afforded a meaningful opportunity to participate 
in the adjudication of her claims.  Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and VA 
medical records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran with numerous appropriate VA 
examinations in 2004, 2006, 2007 and 2008.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's skin condition since 
he was last examined.  The Veteran has not reported receiving 
any recent treatment specifically for this condition (other 
than at VA, which records are in the file), and there are no 
records suggesting an increase in disability has occurred as 
compared to the prior VA examination findings.  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Rating Reductions

In rating reductions, when VA contemplates reducing an 
evaluation for a veteran's service-connected disability or 
disabilities, it must follow specific procedural steps prior 
to such discontinuance. 38 C.F.R. § 3.105(e); see O'Connell 
v. Nicholson, 21 Vet. App. 89, 93 (2007) (noting that 
"Congress enacted section 5112(b)(6) so that veterans 
receiving disability compensation would be notified in 
advance that their benefits would be diminished, thus 
enabling them to (1) adjust to the diminished expectation and 
(2) submit evidence to contest the reduction," and that § 
3.105(e) "furthers Congress's intent" in this regard).  As 
enumerated in 38 C.F.R. § 3.105(e), "[w]here the reduction in 
evaluation of a service-connected disability or employability 
status is considered warranted and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons." 38 C.F.R. § 3.105(e).  In 
addition, "[t]he beneficiary will be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level."  38 C.F.R. § 3.105(e).  The beneficiary also will 
receive notification that "he or she will have an opportunity 
for a pre-determination hearing," 38 C.F.R. § 3.105(i), and 
thereafter, a "final rating action will be taken and the 
award will be reduced or discontinued effective the last day 
of the month in which a 60-day period from the date of notice 
to the beneficiary of the final rating action expires."  See 
38 C.F.R. §§ 3.105(e); 3.500(r).

In addition to satisfying the procedures outlined above, the 
RO must gather evidence to establish that a rating reduction 
is proper.  Pertinent to the instant case, according to 38 
C.F.R. § 3.344(c), where a rating or ratings have been in 
effect for less than five years, as here, "[r]eexaminations 
disclosing improvement, physical or mental, in these 
disabilities will warrant reduction in rating."  38 C.F.R. § 
3.344(c); see also Faust v. West, 13 Vet. App. 343, 351 
(2000) (noting that § 3.344(c) sets forth the provisions 
relating to disabilities which are likely to improve, and 
states that "[t]he provisions of paragraphs (a) and (b) of 
this section apply to ratings which have continued for long 
periods at the same level (5 years or more)"); see also Brown 
v. Brown, 5 Vet. App. 413, 417 (1993) (holding that five-year 
period in § 3.344(c) is to be measured from effective date of 
rating not from date of RO decision assigning that rating).  
In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time that it 
effectuated the reduction, although the Board may consider 
post-reduction medical evidence in the context of evaluating 
whether the condition had demonstrated actual improvement.  
Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).
Where the reduction in evaluation of a service-connected 
disability is considered warranted, and the lower evaluation 
would result in a net reduction of compensation payments 
currently being made, a rating proposing the reduction will 
be prepared setting forth all material facts and reasons.  
The beneficiary will be notified at his proper address of 
record of the contemplated action, furnished detailed reasons 
therefore, and given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  38 U.S.C.A. § 
5112(b)(6); 38 C.F.R. § 3.105(e).

The Veteran was granted a 30 percent disability rating for 
his skin condition of the bilateral feet in a February 2005 
rating decision based primarily on a May 2004 VA examination 
indicating the Veteran's skin condition affects 20 percent of 
his entire body. 

The examination, however, proved to be at odds with the bulk 
of the medical evidence indicating the Veteran's skin 
condition merely affects the plantar surfaces of his feet.  
In December 2006, the Veteran was afforded an additional skin 
examination, which confirmed his condition merely affected 3 
percent of his entire body.  

As a preliminary matter, the Board determines that the RO 
followed the proper procedural protocol for rating 
reductions, as mandated by 38 C.F.R. § 3.105(e).  In 
particular, the RO indicated in a January 2007 letter and 
rating decision a proposed reduction, which set forth "all 
material facts and reasons," to include a discussion of 
current medical treatment records and the applicable rating 
criteria.  In addition, the RO correctly informed the Veteran 
about the proposed rating reduction, that he could partake in 
a hearing, could submit evidence in support of not reducing 
his disability rating, as well as the pertinent 60-day 
timeline for submission of such evidence.  The RO effectuated 
its reduction decision in April 2007, and it issued a notice 
of this decision in May 2007, informing the Veteran that it 
made the reduction effective August 1, 2007.  Thus, the 
notification complied with 38 C.F.R. § 3.105(e).

Having determined that the RO followed the proper procedures 
for a rating reduction as required by 38 C.F.R. § 3.105(e), 
the Board must now determine whether the evidence of record 
supports such a reduction.  The Board concludes that it does. 

As contemplated by 38 C.F.R. § 3.344(c), the Veteran 
underwent a VA examination in December 2006, which disclosed 
improvement in his disability, and subsequent medical records 
similarly related an improvement of his symptoms.  The 
records indicated the Veteran's skin condition was indeed 
chronic, but only affected the plantar surfaces of his feet, 
approximately 3 percent of his entire body.  No appreciable 
functional impairment was noted on examination other than 
subjective complaints of pain after prolonged walking or 
standing.  

The Veteran, in his notice of disagreement, indicated his 
skin condition was far worse during the summer months and 
caused functional impairment not considered in the April 2007 
reduction rating.  Indeed, the December 2006 examiner noted 
no current rash at the time of the examination.

In response, the RO afforded the Veteran a VA examination in 
August 2007, during the summer, to assess the severity of the 
Veteran's skin condition during its "active" state.  The 
examiner indicated the Veteran's skin condition affects the 
plantar surface of the Veteran's bilateral feet, totaling 
approximately 9 percent of the Veteran's total body surface 
area.  The examiner noted recurrent blisters and some 
scarring, but found no evidence of any functional loss due to 
the skin condition. 

The Veteran argues that his skin condition, which affects the 
soles of his feet, prevents him from playing recreational 
sports and causes periodic itching and burning.  He alleges 
his condition has not changed in 40 years and, therefore, 
should never have been reduced.

The RO, to again assess the severity of the Veteran's 
condition, to include functional impairment, scheduled the 
Veteran yet again for an additional VA examination in April 
2008.  The examiner diagnosed the Veteran with keratolysis of 
the bilateral feet affecting 1 percent of the total body area 
(per foot), but noted the skin condition was in an inactive 
phase.  The examiner also noted the Veteran had normal range 
of motion, but x-rays revealed hallux valgus deformity 
bilaterally with some degenerative changes as well as 
dystrophic calcifications of the bilateral feet.  The 
examiner opined that the additional foot disabilities, 
"...were not caused by, or aggravated by, the service 
connected skin condition."

With regard to functional impairment, the examiner noted the 
Veteran's complaints of soreness in the plantar aspects of 
his feet, especially after prolonged activity.  The examiner 
associated the "soreness" with increased activity and not 
with his skin condition.  Indeed, no functional impairment 
was associated with the Veteran's skin condition.  Additional 
foot disabilities were found, but again they were not 
medically attributed to the Veteran's skin condition.     

It is important to note that, in addition to the relevant 
medical findings, the reduction was based upon the applicable 
rating criteria.  The criteria for evaluating infections of 
the skin not listed elsewhere in the regulations, will be 
rated as disfigurement of the head, face, or neck (DC 7800), 
scars (DCs 7801-7805) or dermatitis or eczema (DC 7806), 
depending upon the predominant disability.  38 C.F.R. § 
4.118, Diagnostic Code (DC) 7820.  In this case, the 
Veteran's skin condition results predominantly in recurrent 
rashes and blisters on the plantar surface of his feet 
bilaterally, or dermatitis, rated under DC 7806.  

Under DC 7806, for dermatitis or eczema, a non compensable 
rating is assigned where less than 5 percent of the entire 
body or less than 5 percent of exposed areas are affected, 
and; no more than topical therapy required during the past 
12-month period.  If dermatitis or eczema covers an area of 
at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected; or requires intermittent systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past twelve-month period, a 10 percent rating is 
warranted. A 30 percent is warranted if 20 to 40 percent of 
the entire body or of the exposed areas affected, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during any 12-month period. The highest 
60 percent evaluation is warranted if more than 40 percent of 
the entire body or of the exposed areas affected are 
involved, or there is constant or near constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required during any 12- month period.

In this case, the Veteran's condition has been indicated to 
affect anywhere from 1 percent to 9 percent of his entire 
body.  The Veteran concedes he does not use any regular 
medication, to include topical cream, because no medication 
has been affective in the past.  Giving the benefit of the 
doubt to the Veteran, the RO amended the reduction to 10 
percent, rather than a non-compensable rating, under DC 7806 
in a November 2007 statement of the case.  

The Board thus finds that the reduction was proper.  Such is 
the case even with consideration of alternative diagnostic 
codes.  

As indicated above, skin conditions may also be rated for 
disfigurement of the head, face or neck (DC 7800) or scars 
(DCs 7801-7805).  The skin condition at issue only affects 
the Veteran's bilateral feet and, therefore, DC 7800 is 
clearly inapplicable.  Medical records do indicate some 
scarring due to the Veteran's skin condition.  Diagnostic 
Code 7801 provides for a rating greater than 10 percent for 
scars that exceed 12 square inches.  Diagnostic Code 7805, 
moreover, allows for the rating of scars based on the 
limitation of function of the affected part.

The Veteran's scarring is not described to be of excessive 
size warranting a rating greater than 10 percent under 
Diagnostic Code 7801.  As to functional loss, as explained 
above, the Veteran's feet exhibit normal range of motion.  
Although the April 2008 examiner noted some impairment with 
prolonged standing or increased activity, the functional loss 
was attributed to non-service connected disabilities of the 
bilateral feet and not his skin condition.

The Board has considered the Veteran's statements that his 
skin condition has not changed in 40 years and, therefore, 
should have never been reduced.  Although the Board 
sympathizes with the Veteran's position, the 30 percent 
rating appears to have been based on VA examination results 
considerably at odds with more recent medical evidence.  In 
this case, the current medical evidence demonstrates that the 
Veteran's skin condition is manifested by a recurrent rash 
affecting less than 10 percent of his entire body not treated 
with any medication and not causing any objectively confirmed 
functional impairment of the bilateral feet.  For the reasons 
stated, the Board finds that the clear preponderance of the 
evidence is against the claim. Accordingly, the benefit of 
the doubt doctrine is not for application.


ORDER

The rating reduction from 30 to 10 percent for the Veteran's 
service-connected pitted keratolysis of the bilateral feet 
was warranted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


